DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on 08/27/2021.
Claims 1- 18 are pending in current application.
Claims 1 and 8 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “a most usual posture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	 
Regarding claim 1 and 8, applicant recited claim limitation regarding “a most usual posture” directs to a relative term based upon a terms of degree and thus are indefinite.  
In this instant case, applicant recited claim limitation regarding “usual posture” directs to a terms of degree where utilizing the term “a most usual” where skilled in the art could not locate the term regarding “a most usual” within applicant’s written description to ascertain the terms of degree in the relative relation for “a most usual” to ascertain the scope of the metes and bounds regards applicant’s invention and thus are set forth indefinite.  Appropriate further clarification for set for the distinct term is required. Please also see MPEP 2173.05(b) regarding relative terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 10 and 12 - 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al (US Pat Pub No. 2006/0112034) in view of Han (US Pat Pub No. 2015/0356367).


input environment information regarding an environment of the mobile apparatus ( See at least figure 10 for environment map 901 with room 01, bookshelf 01 along with coordinates and shape) 
including an object and posture data of the object to a learning model ( See at least Para 0133 for article/mobile existence retrieval/management section 105 accumulates about article and mobile existences along with conjectures what mobile existence is handling with accumulates the conjecture result as a learning model; See also at least Figure 1 for sensing unit including robot camera input environment data information toward article management operation server 2 along with full time update; also on at least Para 0594 and 0595 where figure 32C shows shape data and posture data as coordinate data and for laborer robot 102 using sensing unit 120 including robot camera); 
that has learned to output target posture data regarding a target posture of the object (See at least Para 0595 and 0596 for posture data on the posture data of the article placed in the real world can be specified using the variables (α, β and γ)…Such postured data, as target posture data, is used to change the posture of an article from posture 2 to posture 3 as also shown on figure 37 with respect to - α, - β also on Para 0596); based on the inputted environment information and the posture data of the object ( See at least Para 0595 and 0596 for after matching based on inputted data of the article and the shape data of the real world as 

acquire an image of the environment including the object ( See at least Para 0149 for monitor a relative large area/environment for detecting a article using a image sensor); 
obtain current posture data regarding a current posture of the object based on the acquired image of the environment (See at least Para 0596 and 0597 for changing a original/current posture 2 toward a target posture 3 also on figure 37 
correcting the posture of the object based on the target posture and the current posture data by comparing the target posture data and current posture data
(See at least Para 0595 and 0596 for posture correct based upon the posture data of the article placed in the real world can be specified using the variables α, β and γ as the target postured data for changing the posture of an article from posture 2 to posture 3 as also shown on figure 37 with respect to - α, - β also on Para 0596 as the current posture data); 
the target posture data indicating a most usually posture of the object ( Sere at least Para 0011 – 0016 of Okamoto discussed household items/articles/objects has pre- arranged within household in case of forgotten using predetermined attribute in the coordinate space as most usual posture of object); such that the current posture becomes closer to the target posture (See at least Para 0014 for articles in various location to be returned to the original space implementing robot on Para 0016 also on Para 0263 for robot control command process).

However, Okamoto does not show implements a most number of votes in the learning model and the learning model repeating a voting procedure using machine learning model input until a total number of votes reaches a predetermined number; the machine learning model output having acquired a most number of votes in the learning model.

	It would have been obvious for one of ordinary in the art, to provide a specific learning machine model for estimation prediction purpose as taught by Han with image input, to the learning means of Okamoto, in order to provide an appropriate and accurate image estimation as desired by Okamoto.
	
Regarding claims 2 and 9, Okamoto et al shows acquire the environment information including the position of the object (See at least Para 0595 and 0596 for posture data on the posture data of the article placed in the real world can be specified using the variables (α, β and γ)…Such postured data, as target posture data, is used/acquired to change the posture of an article…to an appropriate posture as the target posture; also on at least Figure 55 for environment map 

Regarding claims 3 and 10, Okamoto et al shows detect the position of the object from an image (See also at least Figure 1 for sensing unit including robot camera input environment data information toward article management operation server 2 along with full time update); acquire the environment information including the position of the object (See at least Para 0595 and 0596 for posture data on the posture data of the article placed in the real world can be specified using the variables α, β and γ);  input the environment information to the learning model (See at least Para 0133 for article/mobile existence retrieval/management section 105 accumulates about article and mobile existences along with 

Regarding claims 5 and 12, Okamoto et al shows the learning model is updated to output the target posture data based on user input (See at least figure 1 for user at home provide task instruction to the server as changing object and environment data that is to be updated at full time via robot camera; also on figure 43 for message queue 1302 transmit query to display controller 1502)

Regarding claims 6 and 13, Okamoto et al shows obtain posture change data in a case that the predetermined difference exists (See at least Para 0671 and 0672 for utilizing predetermined threshold value on Step 2302 also shown on Figure 52); perform the process of correcting the posture of the object based on the posture change data (See at least Figure 52 for determining a similar article nearby as the different article exists on Step 2302 for further generate posture data on step 2303);
indicating an amount of a change of the posture of the object to be corrected between target posture data and current posture data (See at least Para 0595 and 0596 for posture correct based upon the posture data using the variables 

Regarding claims 7 and 14, Okamoto shows the circuitry is further configured to: cause an end effector to move as the process of correcting the posture of the object based on the posture change data (See at least figure 50, S2211 for motions of arm calculated according to the calculated placement posture).

Regarding claim 15, Okamoto is silent regarding the claim limitation.  Han further shows set a posture learned flag indicating an optimum posture (See at least Para 0066 for optimal weight based on estimation for each individual atlas image with the final label of the most votes as the posture learned flag) can be calculated by sufficiently observing the object in the environment (See at least Para 0066 for can be considered as probabilistic estimation of the structured label potentially using confidence interval).
	It would have been obvious for one of ordinary in the art, to provide a specific learning machine model for estimation prediction purpose as taught by 

Regarding claim 16, Okamoto is silent regarding the claim limitation. Han shows set the posture learned flag in response to determining a total number of observation of the environment has reached the predetermined number (See at least Para 0066 for optimal weight based on estimation for each individual atlas image with the final label of the most votes as the posture learned flag with the majority voting computed by taking average of all labels as a total number of votes with average value between 0 – 1 as probabilistic estimation with the predetermined number as 0.5).
	It would have been obvious for one of ordinary in the art, to provide a specific learning machine model for estimation prediction purpose as taught by Han with image input, to the learning means of Okamoto, in order to provide an appropriate and accurate image estimation as desired by Okamoto.

Regarding claims 17 and 18, Okamoto et al shows determine whether a predetermined difference or more exists between the target posture data and the current posture data (See at least Para 0671 for certain threshold value for the difference between object posture data parameters ); perform the process of .


Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al (US Pat No. 7206668) in view of Han (US Pat Pub No.2015/0356367) and further in view of Movellan et al (US Pat Pub No. 2005/0102446).

Regarding claims 4 and 11, Okamoto shows the learning model is updated to output the target posture data based on a combination of the environment information and the posture data of the object (See also at least Figure 1 for sensing unit including robot camera input environment data information toward article management operation server 2 along with full time update; also on at least Para 0133 for article/mobile existence retrieval/management section 105 accumulates about article and mobile existences along with conjectures what mobile existence is handling with accumulates the conjecture result as a learning model); however, Okamoto does not further specify data based on a frequency of combination.

It would have been obvious for one of ordinary skill in the art at the time of invention, to provide input data weighting of Movellan based on frequency, as for the basis of accumulated conjecture result determination in order to provide accurate estimation result as desire desired by Okamoto, Para 0133.

Response to Arguments
	In response to applicant’s remark that applicant newly recited claim limitation obviates previously recited reference; however, upon further review of the applicant newly amended claim limitation and recited reference, skilled in the art further located discussion of the recited claim limitation within recited reference. Please see page 4 above. 
	Further, applicant states that Step 1108 of figure 11 and Para 0098 shows newly recited claim limitation; however, upon further review Step 1108 of Figure 11 directs to “determine a coordinate set corresponding to max value of vote result as optimum posture and set learned flag” without discussing a most usual posture 
In this instant case, “a most usual” directs to a variable term that is based upon terms of degree where “the most usual” provides indefinite interpretation. Applicant is invited to set forth the term a most usual posture corresponding as a specific definition set forth above. 

	Further, applicant states Okamoto directs to the “appropriate posture” as differ from the recited “most usual posture”; however, both “appropriate posture” and “most usual posture” directs to a normal and norm ordinary posture of an object to be gripped/manipulated within the indoor environment that is within the indoor environment existed by both Applicant’s invention and Okamoto. Please see, Para 0011 – 0016 of Okamoto discussed household items/articles/objects has arranged within household in case of forgotten using predetermined attribute in the coordinate space.
Even though Okamoto does not further specify a specific learning method implemented; however, Okamoto indeed shows the learning mechanism; it is Han et al shows the specific learning method for the implementation of Okamoto for Okamoto modified.  
It is also noted applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, upon further review, applicant is advised and invited to further emphasize and clarify Step 1107 and Step 1108 of Figure 11 to further distinguish recited reference.
 
		Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN JEN whose telephone number is (571) 270-3274.  The examiner can normally be reached on 11AM - 7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Ian Jen/ Primary Examiner, Art Unit 3666